Citation Nr: 1222244	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or service-connected diabetes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran and his wife testified before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is associated with the claims file. 

The issue service connection for hypertension, to include as due to herbicide exposure or service-connected diabetes, is addressed in the Remand that follows the Order section of this Decision.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is etiologically related to his period of active service.

2.  The Veteran's tinnitus is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims for service connection for bilateral hearing loss disability and tinnitus.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for bilateral hearing loss disability and tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge);  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-7; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran asserts that he had exposure to in-service acoustic trauma during his Army service, to include exposure to noise associated with his duties maintaining turbine and gasoline engines and generators while in Vietnam.  He asserts that he was also exposed to artillery fire and aircraft noise as he was often sent to Pleiku Air Force Base to work on generators on the flight line.  He indicated in his claim, his testimony and his written statements, as well as in his VA examination report in August 2010, that he had noticed hearing trouble and ringing in the ears in 1969 when he came home on his first period of leave from Vietnam.  Lay statements submitted by the Veteran's friend, brother - law and wife are consistent with this assertion.  

The Veteran's DD 214 confirms that his military occupational specialty involved working with gas turbines and that he spent a year and 11 months of his duty as foreign or sea service.  He received the National Defense Service Medal, the Vietnam Service Medal and the Vietnam Campaign Medal.  His record is generally consistent with his assertions as to acoustic trauma in service.  Considering the record in its entirety, the Board finds that he was exposed to acoustic trauma in service. 

Service treatment records do not reflect formal findings of hearing loss or tinnitus.  Audiological evaluation dated in May 1967, shows that pure tone thresholds, in decibels, were as follows: 





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-
30
5
5
5
0
LEFT
15
0
0
10
0
25

Audiological evaluation dated in April 1970, shows that pure tone thresholds, in decibels, were as follows: 





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-
10
5
0
5
0
LEFT
40
20
10
0
10
30

The first post-service documentation of hearing loss confirmed by testing and the first notation of tinnitus are in a VA audiological evaluation dated in October 2009, which shows that pure tone thresholds, in decibels, were as follows: 





HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
10
5
25
45
21.25
LEFT
5
10
15
45
60
32.5

Speech recognition was 96 percent in the right ear and 94 percent in the left ear.  The examiner made a diagnosis of sensorineural hearing loss.  Bilateral constant tinnitus was noted.  The examiner opined that the hearing loss shown in service was not consistent with noise exposure.  She further stated that another specialist should be consulted to evaluate the underlying cause of tinnitus.  An additional medical opinion rendered in October 2009 indicates that the Veteran's hearing loss is not secondary to acoustic trauma and it was less likely than not that either hearing loss or tinnitus were caused by or related to the Veteran's military service.  

The Veteran has submitted a medical opinion from D. H. S., M.D., dated in July 2011, supporting his claim.  Dr. S. indicated that he examined the Veteran, performed audiometric testing and reviewed service medical records to include intake and exit physical examination reports showing audiometric testing.  He stated that the Veteran had cochlear damage which is a known cause for tinnitus.  He observed that the Veteran's only known acoustic trauma was in service, when he was not provided hearing protection.  The doctor concluded that it was at least as likely as not that the Veteran's tinnitus and hearing loss are a result of in-service noise exposure.  He explained that this conclusion was based on the only history of significant noise exposure being in service, the onset of tinnitus during service, the known relationship between cochlear damage and tinnitus and the audiogram pattern of a rapidly sloping high frequency sensorineural hearing loss which is indicative of noise-induced hearing loss.  

The Veteran and his wife testified before the undersigned that the Veteran noticed hearing loss and tinnitus since the aforementioned period of leave in 1969.  They explained that he had worked as an owner of a cleaning business since service and that he has had no additional occupational or recreational noise exposure.  

The medical evidence confirms the Veteran currently has bilateral hearing loss disability, as defined by VA regulation, as well as tinnitus.  Moreover, the medical opinion evidence is at least in equipoise as to whether the current hearing loss is related to acoustic trauma in service.  

Furthermore, the Veteran and his wife are competent to testify as to observable symptoms such as hearing difficulty and ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the testimony of the Veteran and his wife, the Board finds his assertions of hearing loss and ringing in the ears dating back to service to be credible.  The Board has no significant substantive reason to doubt the credibility of the Veteran's and his wife's testimony and statements included in his claim.  On the contrary, the Board found the Veteran to be candid generally free from exaggeration as to this issue.  The Veteran and his wife's statements here establish continuity of symptomatology such as to enable a grant of service connection for bilateral hearing loss disability and tinnitus. 

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for bilateral hearing loss disability and tinnitus are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.  


REMAND

Additional action is required prior to Board review of the claim for service connection for hypertension.  An examination should be conducted to determine whether any current hypertension is at least as likely as not related to service or to service-connected disability or herbicide exposure in service.

The Veteran and his wife testified that it is their impression that he developed diabetes and hypertension at the same time.  She stated that the Veteran was treated for elevated sugar levels for some time before the actual diagnosis of diabetes was made.  He was initially treated by a dietician at the recommendation of his doctor in an attempt to control the disease without medication.  

In an October 2009 report of VA examination for diabetes, the examiner observed that the Veteran had hypertension that pre-existed diabetes and was not a complication of diabetes.  In an October 2009 VA Agent Orange Registry report, the Veteran gave a personal history of diabetes and hypertension, both diagnosed in 1997.  

The October 2009 VA examination report is inadequate as to an opinion on the etiology of hypertension, as the basis for the examiner's sparse opinion is that the Veteran's hypertension pre-existed the Veteran's diabetes.  The record clearly contains some contrary evidence suggesting that the Veteran was diagnosed with diabetes concurrent with hypertension.  The Board notes that the Veteran is competent and credible with regard to his assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  On remand, the Veteran should be provided VA examination to determine the nature and etiology of his hypertension, taking into account all the pertinent evidence including the Veteran's lay statements as to onset of diabetes and hypertension. 

Although the Veteran requested additional time at the hearing in order to secure additional records to support his claim, no such records have been forthcoming.  

Considering the above, the Board finds that additional development is necessary prior to appellate review of this matter.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following action:

1.  The RO or the AMC should schedule the Veteran for an appropriate examination with a physician for hypertension.  The examiner should be requested to review the claims folder and provide an answer in the affirmative or the negative to the following questions: 

a.  Is there a 50 percent or better probability that the Veteran's current hypertension originated during active service or is otherwise etiologically related to his active service, to include in-service herbicide exposure?  

b.  Is there a 50 percent or better probability that the Veteran's current hypertension is either due to, or aggravated by, his service-connected diabetes?  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  The RO or the AMC should undertake any development it determines to be warranted.

3.  Then, the RO or the AMC must readjudicate the Veteran's claim for service connection for hypertension.  

4.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


